DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 28-30 and 32-33 are allowed. The following is an examiner’s statement of reasons for allowance:

Claim 31 was previously indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant’s Amendments, filed 06/27/2022, meet this requirement. The following is a statement of reasons for the indication of allowable subject matter:  

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 28 with particular attention to the concentration of coating material: “wherein the amount of coating applied is in the range of 0.05 to 0.3 % w/w relative to the weight of the particles”. Specifically, WOMMACK discloses the amount of binder, which is used to coat the particles, is at least about 1% relative to the preagglomerate [col. 6 lines 37-39 and lines 56-61]. WOMMACK does not disclose the amount of binder relative to the weight of the final agglomerate. WOMMACK provides motivation to increase the binder concentration up to 25% to yield particles with higher mechanical strength [col. 6 lines 39-46]. WOMMACK does not provide motivation to reduce the amount of binder to within the claimed range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         July 11, 2022